Case: 13-10649   Date Filed: 08/21/2013   Page: 1 of 2


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10649
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:11-cr-00235-RWS-LTW-1

UNITED STATES OF AMERICA,



                                                               Plaintiff-Appellee,

                                   versus

NORMAN URIAH SIMMONDS,
a.k.a. Naquan Powell,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (August 21, 2013)

Before TJOFLAT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 13-10649     Date Filed: 08/21/2013    Page: 2 of 2


      Thomas Wooldridge, appointed appellate counsel for Norman Simmonds in

this direct criminal appeal, has moved to withdraw from further representation of

the defendant, and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because our independent review of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Simmonds’s convictions

and sentences are AFFIRMED.




                                           2